DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

	This is in reply to communication filed on 09/17/2021.
	Claims 1-20 have been cancelled. 
	Claim 21 has been amended. 
	Claims 21-27 are allowed.

Response to Arguments
	Applicant’s arguments, see Remarks filed 09/17/2021, with respect to Claim Rejection 35 U. S. C. § 103 have been fully considered and are persuasive.  Claims 21-27 rejection have been withdrawn.  See Allowable Subject matter for more details.


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	The applicant response, filed 09/17/2021, discussed the features recited in the claims, wherein the claimed invention splitting an invoice by tapping a device on a table of patrons multiple times to open multiple separate open transactions, with different approach than the closest prior arts cited by the examiner as the claimed invention 
	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                     

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687